Murphy, Justice.
This is an appeal from an order of the Hennepin County Municipal Court denying defendant’s motion for a new trial in an action on an account for merchandise furnished by plaintiff wholesaler to defendant operator of a retail establishment.
Contrary to defendant’s contention that the merchandise was delivered to a now defunct corporation in which defendant was the principal stockholder and that the corporation was in fact the purchaser and liable for the debt, the court found that the contract giving *490rise to the indebtedness arose between plaintiff and defendant as individuals pursuant to an agreement that defendant, and not the corporation, would be liable for the indebtedness.
We have examined the record and the authorities submitted by the parties and conclude that the record fully supports the trial court’s determination.
Affirmed.